EXHIBIT EXECUTION VERSION INTERCREDITOR AGREEMENT dated as of September 30, 2009 among ACCO BRANDS CORPORATION the other GRANTORS from time to time party hereto, DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent under the Syndicated Facility Agreement – ABL Revolving Facility, and U.S. BANK NATIONAL ASSOCIATION, as Collateral Trustee under the Senior Secured Notes Indenture TABLE OF CONTENTS Page ARTICLE I Definitions 2 SECTION 1.01 Construction; Certain Defined Terms 2 ARTICLE II Subordination of Junior Liens; Certain Agreements 24 SECTION 2.01 Subordination of Junior Liens 24 SECTION 2.02 No Action With Respect to Junior Secured Obligations Collateral Subject to Senior Liens 25 SECTION 2.03 No Duties of Senior Representative 25 SECTION 2.04 No Interference; Payment Over; Reinstatement 26 SECTION 2.05 Release of Liens; Automatic Release of Junior Liens 29 SECTION 2.06 Certain Agreements With Respect to Insolvency or Liquidation Proceedings 31 SECTION 2.07 Reinstatement 34 SECTION 2.08 Entry Upon Premises by the ABL Agent and the ABL Secured Parties 34 SECTION 2.09 Insurance 36 SECTION 2.10 Refinancings and Additional Secured Debt 36 SECTION 2.11 Amendments to Security Documents; Legend 38 SECTION 2.12 Reserved. 39 SECTION 2.13 Junior Secured Obligations Secured Parties Rights as Unsecured Creditors 39 ARTICLE III Bailee for Perfection;Consent to License to Use Intellectual Property 39 SECTION 3.01 General 39 SECTION 3.02 Collateral Proceeds Account. 40 SECTION 3.03 Consent to License to Use Intellectual Property. 41 ARTICLE IV Existence and Amounts of Liens and Obligations 42 ARTICLE V Consent of Grantors 42 ARTICLE VI Representations and Warranties 42 SECTION 6.01 Representations and Warranties of Each Party 42 SECTION 6.02 Representations and Warranties of Each Representative 43 ARTICLE VII Miscellaneous 43 SECTION 7.01 Notices 43 SECTION 7.02 Waivers; Amendment 44 SECTION 7.03 Parties in Interest 44 i SECTION 7.04 Survival of Agreement 44 SECTION 7.05 Counterparts 44 SECTION 7.06 Severability 44 SECTION 7.07 Governing Law; Jurisdiction; Consent to Service of Process 45 SECTION 7.08 WAIVER OF JURY TRIAL 45 SECTION 7.09 Headings 46 SECTION 7.10 Conflicts 46 SECTION 7.11 Provisions Solely to Define Relative Rights 46 SECTION 7.12 Certain Terms Concerning the Noteholder Collateral Trustee 46 SECTION 7.13 Certain Terms Concerning ABL Agent and Noteholder Collateral Trustee 47 SECTION 7.14 Reliance 47 SECTION 7.15 No Warranties or Liability 47 SECTION 7.16 No Waiver of Lien Priorities 47 SECTION 7.17 Obligations Unconditional 49 EXHIBIT A – Form of Intercreditor Agreement Joinder EXHIBIT B – Form of Lien Sharing and Priority Confirmation Joinder ii This INTERCREDITOR AGREEMENT is dated as of September 30, 2009, and is by and among
